Name: 2011/356/EU: Council Decision of 10Ã June 2011 appointing five Slovenian members and three Slovenian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2011-06-21

 21.6.2011 EN Official Journal of the European Union L 161/24 COUNCIL DECISION of 10 June 2011 appointing five Slovenian members and three Slovenian alternate members of the Committee of the Regions (2011/356/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Slovenian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Five members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr AleÃ ¡ Ã ERIN, Ms Irena MAJCEN, Ms Jasmina VIDMAR, Mr Franci VOVK and Mr Anton Tone SMOLNIKAR. Three alternate members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Jure MEGLIÃ , Mr SiniÃ ¡a GERMOVÃ EK and Ms Darja DELAÃ  FELDA, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Peter BOSSMAN, Ã ¾upan obÃ in Piran  Mr Mitja MERÃ OL, Ã lan obÃ inskega sveta MO Ljubljana  Ms Andreja POTOÃ NIK, podÃ ¾upanja obÃ ine TrÃ ¾iÃ   Dr Ivan Ã ½AGAR, Ã ¾upan obÃ ine Slovenska Bistrica  Ms Barbara Ã ½GAJNER TAVÃ , podÃ ¾upanja obÃ ine Trbovlje and (b) as alternate members:  Ms Ladislava FURLAN, podÃ ¾upanja obÃ ine Logatec  Mr Anton KOKALJ, Ã lan obÃ inskega sveta obÃ ine Vodice  Ms Tanja VINDIÃ FURMAN, Ã lanica obÃ inskega sveta MO Maribor. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 10 June 2011. For the Council The President FELLEGI T. (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.